DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Examiner acknowledges and accepts amendments made to the claims, filed on June 26, 2022:
 	Claims 1-20 are pending; and
	Claims 1, 4, 10, and 17 have been amended.
Response to Arguments
3.	Applicant's arguments on pages 7-10, filed on June 26, 2022, have been fully considered and are persuasive. The rejection of claims 1-20 has been withdrawn.
 
Reasons for Allowance
4.	Claims 1-20 are allowed.
5.	The following is an examiner's statement of reasons for allowance: 
After reviewing applicant's amendment, arguments and conducting an updated search none of the cited prior arts alone or in combination discloses the claimed invention having the recited limitations of independent claims 1, 4, 10, and 17.
Regarding claim 1, 
None of the cited prior arts discloses the claimed structural combination of independent claim 1, in particular having the limitation of “an emitter array comprising first and second sets of emitters, which are formed on the first face of the semiconductor substrate and are configured to emit respective first and second beams of radiation through the substrate; electrical connections, which are coupled to actuate selectively the first and second sets of the emitters in the 
Regarding claim 4, 
None of the cited prior arts discloses the claimed structural combination of independent claim 4, in particular having the limitation of “electrical connections, which are coupled to actuate selectively first and second sets of the emitters in the emitter array; and a microlens array comprising microlenses, which are formed on the second face of the semiconductor substrate in respective alignment with the emitters in at least one of the first and second sets and are configured to focus the beams emitted from the emitters in the at least one of the first and second sets so that the beams are transmitted from the second face with different, respective first and second focal properties; and projection optics, which are configured to focus the beams from the emitters in the first set to form a pattern of structured light in an area of a far field while spreading the beams from the emitters in the second set so as to project flood illumination over the area”.
Regarding claim 10, 
None of the cited prior arts discloses the claimed structural combination of independent claim 10, in particular having the limitation of “semiconductor substrate having a first face and a second face, which is etched to define a first array of first microlenses configured to focus optical radiation that has been transmitted through the substrate; and a second array of second microlenses, which is disposed on the substrate over the first array in alignment with the first microlenses so as to form microlens doublets”.
Regarding claim 17, 
None of the cited prior arts discloses the claimed method of independent claim 17, in particular having the limitation of “etching a semiconductor substrate, having a first face and a second face, to define, on the second face, a first array of first microlenses configured to focus optical radiation that has been transmitted through the substrate; and depositing a second array of second microlenses over the first array in alignment with the first microlenses so as to form microlens doublets”.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-1738.  The examiner can normally be reached on from 9:00 AM-5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, MINSUN HARVEY, can be reached on  (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KINAM PARK/Primary Examiner, Art Unit 2828